Citation Nr: 9923450	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to an initial evaluation in excess of 10 
percent for orthostatic hypotension.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
September1996.  




This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating determination 
of the Boise Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for migraine 
headaches, hypertension, and hypotension, and assigned 10 
percent, 10 percent, and noncompensable disability 
evaluations, respectively, with an effective date of 
September 25, 1996.  In February 1997, the veteran expressed 
disagreement with the assigned disability evaluations and 
perfected these issues for appeal.  

The Board remand the case to the RO for further development 
and adjudicatory actions in July 1998.

Thereafter, the RO, in May 1999, affirmed the 10 percent 
evaluation for orthostatic hypotension, and increased the 
veteran's disability evaluations for her migraine headaches 
from 10 to 30 percent and for hypertension from 
noncompensable to 10 percent disabling, with effective dates 
of September 25, 1996.  

As the veteran noted disagreement with the assignment of the 
initial ratings and has properly perfected her appeal as to 
these issues, the propriety of each rating from September 25, 
1996, through the point in time when a final resolution has 
been reached, is currently before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. App. 
119 (1999).

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for orthostatic hypotension is addressed in the 
remand portion of this decision.






FINDINGS OF FACT

1.  Prior to October 16, 1997, the veteran's migraine 
headaches were not shown to be prolonged, completely 
prostrating, and productive of severe economic 
inadaptability.

2.  Since October 16, 1997, the veteran's migraine headaches 
have been shown to be prolonged, completely prostrating, and 
productive of severe economic inadaptability.

3.  The veteran's diastolic pressure is not predominantly 110 
or more and her systolic pressure is not predominantly 200 or 
more.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches prior to October 16, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.312(b)(1), 4.7, 4.124(a), Diagnostic Code 8100 (1998).

2.  The criteria for a 50 percent evaluation for migraine 
headaches from October 16, 1997, have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Code 
8100 (1998).  

3.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (effective prior 
to January 12, 1998); 38 C.F.R. § 4.104, Diagnostic Code 
7101; 62 Fed.Reg. 65207-65224 (Dec. 11, 1997) (effective 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

A 30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Code 8100 (1998).

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97. Thus, the veteran's hypertension must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  
A 40 percent rating was warranted when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated.  38 C.F.R. § 4.104 (1997).  

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to an initial evaluation 
in excess of 30 percent for migraine 
headaches.

Factual Background

A review of the record demonstrates that at the time of an 
October 1996 VA examination, the veteran reported that her 
headaches improved for awhile but had recently become more 
marked.  

She indicated that the headaches varied and that they were 
sometimes frontal, sometimes bilateral, and occasionally 
occipital.  She reported having episodes approximately one 
time a month where she would have severe headaches, blurred 
vision, and nausea.  The examiner interpreted these symptoms 
as suggesting a migraine-type headache.  The veteran reported 
that she would sometimes get lightheaded when walking.  A 
diagnosis of migraine headaches was rendered at that time.  

In her February 1997 notice of disagreement, the veteran 
reported having experienced migraine headaches one to two 
times per month since November 1995, with a history of 
migraines during previous years.  She indicated that she was 
taking Fiorinal and Indomethacin to control her migraines.  

In her March 1997 substantive appeal, the veteran indicated 
that she was now taking Propranolol three times per day, in 
addition to the Fiorinal and Indomethacin. 

On October 16, 1997, the veteran was afforded an additional 
VA examination.  At the time of the examination, the veteran 
reported throbbing right-sided headaches, which were 
aggravated by light, that occurred about once a week, and 
which lasted one to two days.  She indicated that she could 
not work while she was having these headaches and that the 
headaches were accompanied by nausea and occasional vomiting.  
The veteran reported losing one to one and one-half days of 
work every two weeks due to her headaches and symptoms of 
hypotension.  A diagnosis of migraine headaches was rendered.  

In July 1998, the Board remanded this matter for additional 
development to include a period of hospitalization to 
determine the severity of the veteran's headaches.  

In October 1998, the veteran was hospitalized for observation 
and evaluation.  At the time of the hospitalization, the 
veteran reported having migraines two to three times per 
month.  She indicated that some months she would have no 
migraines and other months she would have four migraines.  

She noted that these migraines were prostrating requiring her 
to be off from work.  She reported that occasionally an ice 
cold coke would alleviate her problem and that sleep would 
most commonly alleviate her problems.  She noted having to 
lie down during the attacks because of photophobia, 
phonophobia, and nausea.  She indicated that she had an aura 
of blurred vision which preceded the attacks.  She noted that 
the attacks would last several hours but could range up to 
several days in duration.  She reported having had emergency 
visits in the past for the headaches, sometimes several in 
one week.  The veteran also noted having frequent dull-like 
headaches in addition to her migraines.  

Observation during hospitalization revealed the veteran to 
have a relatively constant low grade headache throughout the 
hospitalization which did not appear to be consistent with 
migraines.  

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for her migraine 
headaches is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her migraine headaches (that are within the competence of a 
lay party to report) are sufficient to conclude that her 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the July 1998 
remand of the case to the RO for further development, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The Board is of the opinion that the criteria for an 
evaluation in excess of 30 percent for migraines were not met 
prior to October 16, 1997, the date of a VA examination.  At 
the time of the October 1996 VA examination, the veteran 
reported having episodes of severe headaches approximately 
one time a month where she would have blurred vision and 
nausea.  Moreover, the veteran, in her February 1997 notice 
of disagreement, noted having experienced migraines only one 
to two times per month.  As such, very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability were not demonstrated and a 50 
percent disability evaluation was not warranted.  

The Board is of the opinion that a 50 percent evaluation is 
warranted for migraine headaches from October 16, 1997.  At 
the time of the examination, the veteran reported throbbing 
right-sided headaches which were aggravated by light, that 
occurred about once a week, and that lasted one to two days.  
She indicated that she could not work while she was having 
these headaches, and that they were accompanied by nausea and 
occasional vomiting.  

Moreover, at the time of her October 1998 VA hospitalization, 
the veteran reported having up to four migraines per month.  
She noted that these migraines were prostrating requiring her 
to be off from work.  She also reported that she would have 
to lie down during the attacks because of photophobia, 
phonophobia, and nausea.  She further noted that she had an 
aura of blurred vision which preceded the attacks.  She 
indicated that the attacks would last several hours but could 
range up to several days in duration.  Based upon these 
findings, the Board is of the opinion that veteran's 
disability more nearly approximates the criteria for the 
highest schedular disability evaluation.

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's migraine headaches, rather 
than an increased rating claim where entitlement to 
compensation had been previously established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
that Board finds that staged ratings per se are not 
appropriate.

The United States Court of Appeals for Veterans Claims 
(Court( has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
it did not actually consider her claim in light thereof.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  


II.  Entitlement to an initial evaluation 
in excess of 10 percent for hypertension.

Factual Background

At the time of her October 1996 VA examination, the veteran 
had normal sinus rhythm, good heart tones, and no murmurs.  
Sitting pulse was 76.  Blood pressure readings were 126/86 in 
the sitting and supine positions.  Blood pressure in the 
standing position was 124/82.  After exercise, her blood 
pressure was 132/84 and her pulse was 76.  A diagnosis of 
possible hypertension by history was rendered at that time.  

At the time of an October 1997 VA examination, the veteran 
reported taking various medications for her hypertension.  


Physical examination revealed that the veteran's heart was 
not enlarged to percussion and that the apical rate was 76 
per minute and regular.  Blood pressure readings were 138/82 
in the lying position, 138/90 in the sitting position, and 
134/100 in the standing position.  

In the October 1998 hospitalization report, it was noted that 
the veteran frequently had her blood pressure checked 
throughout the hospitalization.  The examiner indicated that 
the systolic pressure ranged from 118 to 145, with most 
numbers being in the 120 to 130 range, and that the diastolic 
pressure ranged from 71 to 101 with most being in the 70 to 
90 range.  Bruce protocol testing resulted in a maximum blood 
pressure reading of 154/86.  

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for her hypertension 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her hypertension (that are within the competence of a lay 
party to report) are sufficient to conclude that her claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the July 1998 
remand of the case to the RO for further development, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).



The Board acknowledges that the veteran's hypertension has 
been described as difficult to control.  However, upon review 
of the medical evidence of record, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim.  The criteria for a 20 percent rating under 
38 C.F.R. § 4.104, Diagnostic Code 7101, which requires 
diastolic pressure of predominantly 110 or more under both 
the new and the old criteria, or systolic pressure 
predominantly 200 or more, under the new criteria, are not 
met.  

As demonstrated above, diastolic blood pressure readings, 
particularly in the recent past, have clearly been below 110.  
The veteran has not been found to have a systolic pressure of 
200 or more on any VA examination.  Although the veteran's 
argument as to the merits of an increased evaluation due to 
the severity of her hypertension is noted, it is not 
substantiated in view of the evidence of record and the 
applicable diagnostic criteria.  A schedular rating in excess 
of 10 percent is not warranted. 

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's hypertension, rather than an 
increased rating claim where entitlement to compensation had 
been previously established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  In the case at hand, that Board finds that staged 
ratings per se are not appropriate.

The United States Court of Appeals for Veterans Claims 
(Court( has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
it did not actually consider her claim in light thereof.







The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for hypertension.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches prior to October 16, 1997, is denied.  

Entitlement to a 50 percent evaluation for migraine headaches 
effective from October 16, 1997 is granted, subject to the 
laws and regulations governing monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With regard to the issue of an initial evaluation in excess 
of 10 percent for orthostatic hypotension, the Board, in its 
previous remand, requested, following a period of 
hospitalization, that the examiner provide answers to the 
following questions:   

What, if any, restrictions in the 
veteran's daily activity routine result 
solely from her hypotension?  In 
percentage terms, if possible, what is 
the level of restriction in daily 
activities due solely to hypotension as 
compared to her pre-illness activities?  
The examiner is to provide detailed 
rationale for each opinion that is 
rendered.  

While the hospitalization report provides the limitations 
that the veteran currently has in her daily activity, there 
is no reference point as to what her pre-illness limitations 
were and what percentage of her current limitations is 
attributable solely to her service-connected hypotension.  

The Court, in the case of Stegall v. West, 11 Vet. App. 268 
(1998), held that a remand was necessary when the RO failed 
to follow the directives contained in a Board remand.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for orthostatic hypotension 
since October 1998.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims folder legible 
copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  Thereafter, the RO should request 
that the examiner who prepared the 
October 1998 hospitalization report, if 
available, respond to the following 
questions after a thorough review of the 
file:

What, if any, restrictions in the 
veteran's daily activity routine result 
solely from her orthostatic hypotension?  

In percentage terms, if possible, what is 
the level of restriction in daily 
activities due solely to hypotension as 
compared to her pre-illness activities?  
If the examiner is of the opinion that 
additional examination is required, the 
RO should arrange for such examination.  
The examiner is to provide detailed 
rationale for each opinion that is 
rendered.  

If the prior examiner is not available to 
provide the necessary opinions, then the 
RO should arrange for the veteran to be 
scheduled for a VA examination by an 
appropriate medical specialist to 
determine the current severity of her 
service-connected orthostatic 
hypotension.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.   Following a 
review of the historical data contained 
in the claims folder, and after obtaining 
a history elicited from the veteran and 
performing a current examination, to 
include any testing needed to make a 
complete diagnostic evaluation, the 
examiner is requested to provide answers 
to the detailed questions provided in the 
initial portion of this action paragraph.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
(if conducted) and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for an 
initial evaluation in excess of 10 
percent for orthostatic hypotension.  

The RO should document its consideration 
of the applicability of 38 C.F.R. 
§ 3.321(b)(1).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

